UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                           )
SAAD S. NOAH,                              )
                                           )
                     Petitioner,           )
                                           )
       v.                                  )         Civil Action No. 14-0420 (ABJ)
                                           )
JOHN KERRY, Secretary,                     )
United States Department of State, et al., )
                                           )
                     Respondents.          )
___________________________________ )


                                 MEMORANDUM OPINION

       This matter is before the Court on Respondents’ Statement Why Writ of Mandamus

Should Not Be Granted and Motion to Dismiss the Petition [ECF Nos. 10-11]. On June 23,

2014, the Court issued an Order advising the petitioner of his obligations under the Federal Rules

of Civil Procedure and the local rules of this Court to respond to the motion. Specifically, the

Court warned petitioner that, if he failed to file an opposition to the motion by July 18, 2014, the

motion would be treated as conceded. To date, petitioner has neither filed an opposition to the

motion nor requested an extension of time. Mail addressed to the address provided at the time of

the filing of the petition has been twice returned as undeliverable, and petitioner has not advised

the Court of any change of address. The Court, therefore, will grant respondents’ motion as

conceded and will dismiss this case. An Order is issued separately.


                                                     AMY BERMAN JACKSON
                                                     United States District Judge

DATE: August 1, 2014